FILED
                            NOT FOR PUBLICATION                              JUN 08 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: SANJESH PRASAD SHARMA and                 No. 13-60075
ARACELY COLOMBINA SHARMA,
                                                 BAP No. 12-1302
               Debtors,

                                                 MEMORANDUM*
SANJESH PRASAD SHARMA,

               Appellant,

 v.

CARMEN SALCIDO,

               Appellee.


                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Montali, Markell, and Taylor, Bankruptcy Judges, Presiding

                             Submitted June 3, 2015**
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, CALLAHAN, Circuit Judge and KORMAN,***
Senior District Judge.

      Sanjesh Sharma appeals the decision of the Bankruptcy Appellate Panel

(“BAP”) affirming a bankruptcy court’s entry of default judgment against him on

Carmen Salcido’s claim that the debt owed to Salcido was nondischargeable under

11 U.S.C. § 523(a)(2)(A) because it was obtained through fraud. We have

jurisdiction pursuant to 28 U.S.C. § 158(d)1 and we affirm. We review the entry of

default judgment for abuse of discretion. Alan Neuman Prods., Inc. v. Albright,

862 F.2d 1388, 1391 (9th Cir. 1988).

      Sharma argues that the default judgment was erroneous because (1) the

evidence submitted in support of Salcido’s motion for default judgment was

insufficient, (2) the bankruptcy court did not consider Sharma’s opposition to the

motion and his evidentiary objections, and (3) the court did not hold an evidentiary

hearing.



          ***
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      1
         Appellee asserts that this Court lacks jurisdiction to hear this appeal
because Appellant failed to move for relief under Federal Rules of Civil Procedure
55(c) or 60(b). However, the BAP correctly noted that this Court has often
considered appeals in such circumstances on the merits. See, e.g., Dreith v. Nu
Image, Inc., 648 F.3d 779, 789 (9th Cir. 2011); Madsen v. Bumb, 419 F.2d 4, 6
(9th Cir. 1969).

                                          2
      However, the BAP properly determined that the bankruptcy court is not

required to hold a hearing or rely on a motion for default judgment or evidentiary

declarations in entering a default judgment. See Televideo Sys., Inc. v. Heidenthal,

826 F.2d 915, 917 (9th Cir. 1987).

      “In reviewing a default judgment, this court must take the well-pleaded

factual allegations of [the complaint] as true.” Cripps v. Life Ins. Co. of N. Am.,

980 F.2d 1261, 1267 (9th Cir. 1992). Here, the well-pleaded factual allegations of

appellee’s complaint show that the bankruptcy court did not abuse its discretion in

entering default judgment. Five elements must be proven in making a claim under

11 U.S.C. § 523(a)(2)(A): (1) that the debtor made representations; (2) that at the

time he knew they were false; (3) that he made them with the intention and purpose

of deceiving the creditor; (4) that the creditor relied on such representations; and

(5) that the creditor sustained the alleged loss and damage as the proximate result

of the misrepresentations having been made. In re Sabban, 600 F.3d 1219, 1222

(9th Cir. 2010). An examination of the record demonstrates that the allegations

contained in the complaint satisfy this standard.



      AFFIRMED.




                                           3